Citation Nr: 1815505	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for a right inguinal hernia disability with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, the Veteran testified during a video conference hearing before the undersigned; a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional VA treatment records must be obtained for both issues and a supplemental VA opinion is needed that considers the Veteran's contentions of continuous back symptoms since service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of VA treatment records from February 1997 to March 2011 and since February 2012.  This record request must include searching for records under both names the Veteran has used.

2.  Then obtain a supplemental opinion from the VA physician, if available, who provided the October 2012 opinion for the claimed low back disability.  If that physician is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  Make the claims file available to the clinician to review.

Based on a review of the record opine whether the Veteran's current low back disorder is at least as likely as not (50 percent probability or greater) related to military service to include heavy lifting.

The clinician is advised that the Veteran has provided credible testimony that he did heavy lifting in service.  He or she must also consider the Veteran's testimony that he had continuous symptoms since service.  

A complete rationale is requested for every opinion expressed.  The need for an additional examination is left to the discretion of the individual who provides the requested opinion.  (If any additional examination is deemed necessary, such an examination should be scheduled and the examiner should be asked to address the same questions.)

3.  After the additional VA treatment records have been added to the record, also arrange for a VA examination to determine the severity of the Veteran's right inguinal hernia repair with scar.  The claims file should be made available to the clinician for review.  All pertinent findings should be reported regarding the right inguinal hernia to include whether it is reducible and well supported by a truss.  All pertinent findings regarding the right hernia scar must also be reported.

4.  Once the above development has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

